Citation Nr: 0738070	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-17 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
private medical expenses incurred at St. Petersburg General 
Hospital (SPGH) for the period from January 28 to February 2, 
2006.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1997 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 determination of the 
Medical Administration Services (MAS) of a Department of 
Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.  
The veteran testified before the undersigned Veterans Law 
Judge in October 2007; a transcript of that hearing is 
associated with the duplicate Combined Health Record (CHR).


FINDINGS OF FACT

1.  The medical expenses incurred for the period from January 
28 to February 2, 2006, were not authorized by VA.

2. The veteran is currently service-connected for 
scoliosis/kyphosis of the thoracic spine, which is rated as 
30 percent disabling.

3.  The services provided by St. Petersburg General Hospital 
(SPGH) from January 28 to February 2, 2006, were not rendered 
due to an emergency.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
expenses incurred during the period from January 28 to 
February 2, 2006, in connection with private emergency room 
and hospital treatment at St. Petersburg General Hospital 
(SPGH) have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in September 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by her, 
namely, any additional evidence and argument concerning her 
claim for payment or medical reimbursement, and enough 
information for the Bay Pines VAMC to request records from 
the sources identified by the veteran.  In this way, she was 
advised of the need to submit any evidence in her possession 
that pertains to the claim.  She was also specifically told 
that it was her responsibility to support the claim with 
appropriate evidence.  Finally the September 2006 letter 
advised her what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

The Board notes that the September 2006 letter was sent to 
the veteran after the February 2006 determination of the MAS 
at the Bay Pines VAMC.  However, to the extent that the 
notice was not given prior to the initial determination of 
the claim in accordance with Pelegrini II, the Board finds 
that any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided to the veteran in September 2006 fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and November 2006 and January 2007 
supplemental statements of the case were provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims as 
well as obtain a VA medical opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  All 
records pertaining to the veteran's St. Petersburg General 
Hospital (SPGH) emergency room visit and hospital stay are 
associated with the CHR, as well records regarding her 
emergency room visit and hospital stay at the Bay Pines VA 
Medical Center (MC) immediately prior to her private stay.  
Finally, the claims folder contains a medical opinion from 
the chief medical officer (CMO) at Bay Pines VAMC regarding 
the emergent nature of the veteran's St. Petersburg General 
Hospital visit.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding her claim.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence she should submit to 
substantiate her claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

The veteran seeks payment or reimbursement for emergency 
department and hospital service for treatment at a non-VA 
medical facility, SPGH, for the period from January 28 to 
February 2, 2006.  She contends that her medical expenses 
should be paid by VA because she was discharged from Bay 
Pines VAMC on January 28, 2006, in an unstable medical 
condition and because a prudent layperson would have 
considered her situation to be an emergency given the amount 
of pain she was in.  She also asserts that although beds were 
available at Bay Pines VAMC, the emergency department would 
not readmit her; thus, constructive unavailability exists.  

VA records indicate that the veteran presented to the Bay 
Pines VAMC emergency department on January 26, 2006, 
complaining of nausea and abdominal pain.  Upon admission to 
the emergency department it was noted that there was no sign 
that she was in distress.  Nevertheless, she was admitted to 
the hospital and a series of tests were completed, including 
an upper endoscopy and a colonoscopy.  Notes from the 
veteran's gastrointestinal (GI) consultation indicate that 
she had been recently evaluated in September 2005 for severe 
deep esophageal ulcers.  A December 2005 endoscopy, however, 
showed nearly complete healing of such ulcers.  The results 
of the veteran's GI testing revealed diverticuli, internal 
hemorrhoids, a pre-existing hiatal hernia, esophagitis, and 
congestive gastropathy.  The procedure report states that 
there are no objective findings to account for the veteran's 
complaints of abdominal pain, nausea, and vomiting.  
Following the colonoscopy and endoscopy on January 27, 2006, 
a nursing assessment noted time stamped 3:38 p.m. notes the 
veteran as being in no pain.  

Shortly thereafter the veteran was visited by the physician.  
Clinical notes indicate that the veteran had experienced no 
vomiting as of yet that day and that she seemed comfortable.  
It also stated that she had been started on a regular diet 
which she was tolerating well.  The decision was made to 
discharge the veteran in the morning.  An addendum to the 
physician's note indicates that the veteran expressed a 
desire to rest a few more days at the VA facility.  It was 
explained to her that she was staying in an acute bed 
setting, and that because she was medically stable she was 
ready to be discharged.  The veteran also spoke with the 
chief hospitalist who agreed with the decision to discharge 
her.

Later that evening the veteran vomited twice following her 
evening meal.  Her physician was notified and the nursing 
assessment note states that the physician would visit later.  
The next morning the veteran was again told that she being 
discharged.  A nursing assessment note indicates that she was 
very upset and that she returned to her room and vomited on 
the floor.  A physician was notified, and she was discharged 
with promethazine for her nausea and vomiting.  Records also 
indicate that the veteran was discharged with prescriptions 
for hydrocodone with acetaminophen, ciprofloxacin, omperazole 
(refill, but dosage changed), citalopram (refill), 
metoclopramide, and ranitidine (refill).  VA records indicate 
that her final diagnoses included hiatal hernia, erosive 
esophagitis with no evidence of Barrett's, chronic back pain, 
and hypothyroidism which is stable.

Following her discharge from the hospital service, the 
veteran proceeded directly to the emergency department.  
Clinical records indicate that the emergency department 
reviewed her history and notes; she was advised that 
readmission was not needed.  The report indicates that she 
was stable when leaving the emergency department with no 
nausea or vomiting noted.

It is unclear whether the veteran returned home following her 
discharge from Bay Pines VAMC.  SPGH records indicate that 
she arrived at the emergency department approximately one and 
one-half hours after leaving Bay Pines VAMC complaining of 
severe abdominal pain and vomiting.  The emergency department 
record indicates that she arrived by automobile from home.  
The veteran was triaged within minutes of her arrival.  She 
had a temperature of 99 degrees, blood pressure of 124/63, 
pulse of 126, and subjective pain equal to 10 out of 10.  
Nursing records indicate that she vomited once a couple of 
hours after arriving and her pain decreased to an 8 out of 10 
within four hours of her arrival.

The veteran was admitted to SPGH that evening and remained 
until February 2, 2006.  During her stay she underwent 
cardiac and GI consultations, including another upper 
endoscopy and colonoscopy.  The discharge report indicates 
primary diagnoses of gastritis and gastroduodenitis.  
Secondary diagnoses include hematuria, diaphragmatic hernia, 
chest pain, depressive disorder, obesity, and a family 
history of diabetes, asthma, and ischemic heart disease.  
Cardiac and GI evaluations agreed on proton pump inhibitor 
therapy for GI problems.  The veteran's colonoscopy was 
clinically normal.  The discharge report notes that her 
condition slowly improved with treatment, and that by the 
time of her discharge her abdominal pain had resolved and she 
was stable.  She was discharged with prescriptions for 
MiraLax, protonix, and aspirin.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This 
is a factual, not a medical, determination.  Similes v. 
Brown, 5 Vet. App. 555 (1994).

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, SPGH contacted VA on January 28, 2006, regarding the 
veteran's emergency room visit and hospital admission.  Thus, 
it appears that an application for prior authorization was 
made within 72 hours of admission.  However, there is no 
evidence that proper authorization was obtained for payment 
of the private medical expenses incurred during this period 
from a VA employee with appropriate authority, namely the 
VAMC director or a VA clinic director.  Accordingly, the 
Board must conclude that prior authorization for the private 
medical treatment received for the period from January 28 to 
February 2, 2006, was not obtained pursuant to 38 C.F.R. § 
17.54, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.

In this case, the veteran does not meet all of the criteria 
of 38 C.F.R. § 17.120(a).  
Service connection is in effect for scoliosis/kyphosis of the 
thoracic spine.  However, this disability is only rated as 30 
percent disabling; thus, the criteria of (a)(3) have not been 
met.  Moreover, the evidence fails to demonstrate that her 
medical problems treated from January 28 to February 2, 2006 
were somehow related to her back disability.  In this regard, 
SPGH treatment records note only a history of chronic back 
pain; the veteran's chief complaints are listed as nausea, 
vomiting, diarrhea, and abdominal pain with objective 
findings of tachycardia.  In the absence of any evidence that 
the treatment provided from January 28 to February 2, 2006 
was either directly related to her back or was for an 
aggravating disorder, the criteria of (a)(1) and (a)(2) have 
not been met.  Finally, there is no evidence that the veteran 
is participating in a vocational rehabilitation program.  

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  Malone v. Gober, 10 Vet. App. 539, 547 (1997).  
Thus, since at least one of the three requirements of 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 has not been met, 
the Board need not further discuss the remaining elements (at 
least with respect to entitlement under 38 U.S.C.A. § 1728), 
and entitlement must be denied under these provisions.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2007).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).

The Bay Pines VAMC reviewed the request for payment or 
reimbursement of the unauthorized non-VA emergency care under 
the Millennium Health Care Act.  Both an administrative and 
medical review was conducted with respect to the veteran's 
SPGH visit.  

In a March 2006 medical opinion, the CMO indicated that the 
veteran's claim was previously denied appropriately as non-
emergent.  There is little additional explanation for this 
opinion.

Also of record is a discharge note from SPGH which states 
that the veteran was admitted to the emergency department on 
January 28, 2006, with a high temperature of 103, vomiting, 
and abdominal pain.  She had apparently been discharged from 
a VA medical hospital that same day following a two day stay.  
The physician noted that she was "[v]ery surprised to hear 
that...[the veteran]...was discharged from VA medical hospital 
early, for when she arrived at ER...she was still sick."

Having reviewed the complete record, the Board finds that the 
care rendered to the veteran for the period from January 28, 
2006, was not rendered for "emergency treatment" as defined 
by applicable law.  The Board acknowledges the veteran's 
statements that the treatment rendered during this period was 
for a medical emergency of such a nature that delay would 
have been hazardous to life or health.  However, the veteran, 
as a layperson, can only report symptoms.  She is not 
qualified to opine as to her emergent status because as a 
layperson without medical training, she is not competent to 
offer an opinion requiring medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Court has held that a "medical emergency" is a medical 
question best answered by a physician, see Cotton v. Brown, 7 
Vet. App. 325, 327 (1995).  In the present case, there are 
medical opinions from a VA physician, contained in the 
veteran's VAMC discharge records, and from an SPGH physician 
(see discharge note).  With respect to the SPGH discharge 
note, the Board observes that although the physician states 
that the veteran was "still sick" upon arrival to the 
emergency department, such statement is not akin to stating 
that the veteran was in an "emergent state."  It also does 
not provide sufficient evidence that the veteran's condition 
was unstable, a finding consistent with an emergent state.  
Moreover, the Board finds inconsistencies between the 
clinical findings reported in the discharge note and the 
contemporaneous medical record.  Specifically, the veteran's 
triage record shows that she was admitted with a temperature 
of 99 degrees, not 103 degrees.  Additionally, the history 
and physical, which was completed on January 29, 2006, by the 
physician who wrote the discharge note, indicates that the 
veteran's temperature on such date was 96.9.  

Such inconsistencies tend to reduce the probative value of 
the medical opinion as it is unclear whether the entire 
record was reviewed.  Conversely, the opinion offered by the 
CMO in March 2006 was based on a review of the entire CHR.  
The veteran's discharge records indicate that she left the 
Bay Pines VAMC on January 28, 2006, in a stable, although 
personally agitated, medical condition.  Such opinion 
regarding her stable condition was made based on the records 
of her two-day stay, and was confirmed by at least two other 
physicians (the chief hospitalist and an emergency department 
physician).  The Board finds this opinion pertinent to its 
inquiry because, although such statement was made prior to 
her SPGH visit, it is difficult to foresee how her condition 
deteriorated from this stable condition to an emergent state 
in less than two hours, especially considering that she did 
not report a "sudden" onset of symptoms to the emergency 
department at SPGH.  See January 28, 2006, Emergency 
Physician Record. 

The Board has also considered the veteran's testimony 
regarding her frustration with the treatment received at Bay 
Pines VAMC, including her concerns that her complaints were 
minimized.  The Board also acknowledges her accredited 
representative's contentions that VA failed to follow its own 
policies and procedures regarding a patient's rights.  
However, the question before the Board is not how the veteran 
was treated at Bay Pines VAMC.  Rather, it is whether the 
treatment she received at SPGH was for an emergent condition.  
In making its determination, the Board has not relied solely 
on VA medical records and opinions.  Indeed, it has also 
carefully reviewed the records associated with the veteran's 
SPGH emergency visit and hospital stay.  Unfortunately, such 
records fail to demonstrate that her condition upon visiting 
SPGH were such that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  

The veteran did arrive at SPGH claiming severe pain.  There 
is also evidence that she vomited at least once while in the 
emergency department.  However, within four hours of arrival 
her pain level began to decrease.  See Emergency Department 
Nursing Notes.  Additionally, multiple consultation notes 
dated January 29, 2006, indicate that she was in "no acute 
distress."  Finally, the Board observes that the veteran's 
symptom complaints at SPGH are no different than her symptom 
complaints at Bay Pines VAMC.  Yet, they found her to be in a 
stable, and thus non-emergent, condition.

Perhaps most pertinent to the Board's determination is the 
fact that the veteran's VA medical records document that she 
was repeatedly told that her condition was medically stable 
and that she was no longer is need of acute care.  See VA 
Hospitalist Progress Note and Addendum dated January 27, 
2006; see also Addendum to Nursing Progress Note dated 
January 28, 2006.  Under such circumstances the Board finds 
it highly unlikely that a reasonably prudent person would 
conclude that not seeking immediate medical attention would 
have been hazardous to her life or health.  

As for the issue of whether a VA facility was not feasibly 
available, the veteran asserts that constructive 
unavailability existed as she first sought treatment at Bay 
Pines VAMC emergency department and was turned away.  The 
Board observes that it need not address the issue of 
"constructive unavailability" because it has already found 
that the condition of "emergency treatment" has not been met.  
The failure to meet any one condition is fatal to the claim.  
See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met). 

The Board recognizes that there are financial difficulties 
that arise from unexpected medical expenses.  However, while 
the Board is sympathetic towards the veteran, it is bound by 
the law, and this decision is dictated by the relevant 
statutes and regulations.  Furthermore, the Board must rely 
on the competent medical evidence of record in determining 
whether the veteran's treatment at SPGH for the period from 
January 28 to February 2, 2006 was for a medical emergency.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the 
Board is not free to substitute its own judgment for that of 
a medical expert).

As the competent evidence of record, namely, the Bay Pines 
VAMC discharge records and emergency department records dated 
January 28, 2006, the March 2006 CMO opinion, and SPGH 
records, especially triage records, show that the veteran's 
conditions were not emergent, the Board is without authority 
to grant benefits.  In summary, the Board finds that a 
preponderance of the evidence is against the payment of 
reimbursement for the unauthorized private medical care 
incurred during the period from January 28 to February 2, 
2006.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at St. Petersburg General 
Hospital for the period from January 28 to February 2, 2006, 
is denied.


_________________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


